Order entered April 22, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01484-CV

                                JOHN W. SMITH, Appellant

                                               V.

                 COTTAGES AT HICKORY CROSSING, LLC, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-05504-E

                                           ORDER
       The reporter’s record in this case has not been filed. By letter dated February 8, 2019, we

informed appellant the court reporter notified us that the reporter’s record had not been filed

because appellant had not (1) requested the record; or (2) paid for or made arrangements to pay

for the record. We directed appellant to provide the Court with written verification showing the

reporter’s record had been requested and that appellant had paid for or made arrangements to pay

for the record or had been found entitled to proceed without payment of costs. We cautioned

appellant that failure to provide the required documentation within ten days might result in the

appeal being ordered submitted without the reporter’s record.        To date, appellant has not

provided the required documentation nor otherwise corresponded with the Court regarding the
status of the reporter’s record. Accordingly, we ORDER this appeal submitted without a

reporter’s record.

       Appellant’s brief is due THIRTY DAYS from the date of this order.




                                                 /s/    ROBERT D. BURNS, III
                                                        CHIEF JUSTICE